                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION


KELLY TARBERT,                                 Case No. CV-19-149-M-DLC

                      Plaintiff,              JUDGMENT IN A CIVIL CASE

  vs.

ALEX AZAR, Secretary, U.S.
Department of Health & Human
Services,

                      Defendant.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that this case is CLOSED pursuant to
 the Order issued on today's date.

        Dated this 9th day of March, 2020.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ A.S. Goodwin
                                   A.S. Goodwin, Deputy Clerk
